DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 03/23/22, has been entered.  Claims 24-49 are pending and under examination. Claims 1-23 are cancelled.  Claims 26, 36, and 39-40 are amended.

Information Disclosure Statement
3.  The information disclosure statement (IDS) submitted on 03/24/22 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Terminal Disclaimer(s)
4.  The terminal disclaimer(s) filed on 03/23/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,729,763 and 10,688,170 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawal of Objections/Rejections
5.  The following are withdrawn from the Office Action, filed 01/24/22:
The rejection of claims 26, 36-37, and 39-40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite, found on page 3 at paragraph 6, is withdrawn in light of Applicant’s amendments thereto and/or the Examiner’s amendments made below.

The rejection of claims 24-25, 27-30, 32, 36-37, and 39-42 under 35 U.S.C. 102(a)(1) as being anticipated by Alexander et al. 2009 (US 2009/0317412 A1), found on page 5 at paragraph 9, is withdrawn in light of Applicant’s persuasive arguments regarding the specificity of which serotypes are required to be monovalent and which serotypes are required to be bivalent and/or multivalent (see Remarks, page 7).

The rejection of claims 24-42 under 35 U.S.C. 103 as being unpatentable over Alexander et al. 2009 (US 2009/0317412 A1) in view of Biemans 2015 (US 9,107,872), found on page 7 at paragraph 13, is withdrawn in light of Applicant’s persuasive arguments against the primary reference.

The rejection of claims 24-49 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10,688,170, found on page 13 at paragraph 17, is withdrawn in light of Applicant’s submission of a Terminal Disclaimer (see above).

The rejection of claims 24-49 on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. US 10,729,763, found on page 14 at paragraph 18, is withdrawn in light of Applicant’s submission of a Terminal Disclaimer (see above).


EXAMINER’S AMENDMENT
6.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

7.  Authorization for this examiner’s amendment was given in an interview with James Remenick on 05/03/22 (see Interview Summary, attached).

8.  The application has been amended as follows: 

Claim 39. (currently amended) The method of claim 24, wherein, upon administration of the immunogenic composition to a subject, the subject has a lower immune response to carrier protein in comparison to administration of an immunogenic composition comprising all monovalent conjugates 

Claim 40. (currently amended) The method of claim 24, wherein, upon administration of the immunogenic composition to a subject, the administration is an effective treatment or prevention of a Streptococcus infection.


Allowable Subject Matter
9.  Claims 24-49 are allowed.

10.  The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest method(s) for manufacture of an immunogenic composition wherein the composition comprises a particular combination of a first group of monovalent polysaccharides having Streptococcus pneumoniae serotypes 1, 2, 3, 4, 5, 7F, 8, 10A, 11A, 12F, 14, 17F, 18C, 20, 22F, 23F, 24F, 33F and 35B, together with a second group of bivalent or multivalent capsular polysaccharides having S. pneumoniae serotypes 6A/6B/6C/6D, 9V/9N/9A/9B, 15B/15A/15C, and/or 19A/19F.

11.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
May 4, 2022